department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l number release date date memorandum for chief customer service division attn richard poprik taxpayer service specialist from lewis j fernandez deputy associate chief_counsel income_tax and accounting subject dependency_exemption for kidnapped child this chief_counsel_advice is in further response to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination under sec_6110 of the internal_revenue_code this document is not to be used or cited as precedent by memorandum dated date we originally responded to your questions concerning whether parents were entitled to a dependency_exemption for a minor child who was kidnapped by a stranger and was still missing at year end see cca after further consideration we believe our earlier advice on this issue should be revised as discussed below in these unusual circumstances when no individual other than the parents has legal custody of the child or would be entitled to claim a dependency_exemption we believe it should ordinarily be presumed that the parents have incurred sufficient expenses for the support of a child to satisfy the support requirement of sec_152 in particular we do not believe that sec_152 can reasonably be construed as requiring parents in such circumstances to establish that the expenses they incurred for the support of a child during a taxable_year constituted over one half of the total support that the child received from all sources that year otmishi v commissioner tcmemo_1980_472 which addressed which of two divorced parents was entitled to the dependency_exemption is distinguishable from this situation see code sec_152 if you have any questions please call george baker at
